Barnard, P. J.
—The order for an extra allowance was properly made. The issues were litigated with great bitterness and a large number of witnesses were called. Some of the questions involved the examination and cross examination of expert witnesses. The attorneys were called upon to examine these witnesses after careful study of the subject involved in the issues.
The case is, therefore, one which called for the additional allowance and the order should be affirmed, with costs and disbursements.
Dykman and Pratt, JJ., concur.